Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2006                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  131072 & (20)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  LEE TOOSON,                                                                                         Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 131072
                                                                   COA: 265570
                                                                   Washtenaw CC: 04-000622-NI
  AMERITECH CORPORATION, INC.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file brief amicus curiae is GRANTED. The
  application for leave to appeal the March 20, 2006 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should now be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2006                  _________________________________________
         s0913                                                                Clerk